17-4128
    Ren v. Barr
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A202 018 631


                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 13th day of December, two thousand nineteen.

    PRESENT:
                  DEBRA ANN LIVINGSTON,
                  GERARD E. LYNCH,
                  JOSEPH F. BIANCO,
                  Circuit Judges.
    _____________________________________

    JIANLEI REN,
             Petitioner,

                  v.                                             17-4128
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Wei Gu, Albertson, NY.

    FOR RESPONDENT:                   Chad A. Readler, Acting Assistant
                                      Attorney General; Linda S.
                                      Wernery, Assistant Director;
                                      Steven K. Uejio, Trial Attorney,
                                      Office of Immigration Litigation,
                                      United States Department of
                                      Justice, Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Jianlei Ren, a native and citizen of the

People’s Republic of China, seeks review of a November 30,

2017, decision of the BIA affirming a March 22, 2017, decision

of an Immigration Judge (“IJ”) denying Ren’s application for

asylum,     withholding   of    removal,   and    relief    under      the

Convention Against Torture (“CAT”).        In re Jianlei Ren, No.

A 202 018 631 (B.I.A. Nov. 30, 2017), aff’g No. A 202 018 631

(Immig. Ct. N.Y. City Mar. 22, 2017).       We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    Under the circumstances of this case, we have reviewed

both the BIA’s and the IJ’s decisions.           See Yun-Zui Guan v.

Gonzales, 432 F.3d 319, 394 (2d Cir. 2005).           We review the

agency’s adverse credibility determination for substantial

evidence.    See   8 U.S.C.    § 1252(b)(4)(B);    Hong    Fei   Gao    v.

Sessions, 891 F.3d 67, 76 (2d Cir. 2018).           “Considering the

totality of the circumstances, and all relevant factors, a
                                   2
trier of fact may base a credibility determination on . . .

the inherent plausibility of the applicant’s or witness’s

account,    the    consistency    between    the     applicant’s .     .   .

written and oral statements . . . , the internal consistency

of   each   such    statement,    [and]    the   consistency      of   such

statements with other evidence of record . . . .”                 8 U.S.C.

§ 1158(b)(1)(B)(iii).      “We defer . . . to an IJ’s credibility

determination unless, from the totality of the circumstances,

it is plain that no reasonable fact-finder could make such an

adverse credibility ruling.”           Xiu Xia Lin v. Mukasey, 534
F.3d 162, 167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d

at 76.      The multiple inconsistencies in Ren’s statements

among    Ren’s     application,   asylum    interview,      and    hearing

testimony    provide    substantial       evidence    for   the    adverse

credibility determination.

     As an initial matter, the agency reasonably relied on

the record of Ren’s asylum interview.              The interview record

here bears sufficient indicia of reliability.               See Diallo v.

Gonzales, 445 F.3d 624, 631-33 (2d Cir. 2006).              It is a type-

written “account of the specific questions asked of [Ren] and

his specific responses to those questions,” is not informally
                                   3
annotated, and offers a “meaningful, clear, and reliable

summary of the statements [Ren] made” at the interview. Id.

at 632 (internal quotation marks omitted).

    The interview record does not support Ren’s allegation

of coercive circumstances.   Ren brought his own interpreter,

and his answers were responsive to the questions asked and

without any indication that the interpreter added commentary.

The agency was not required to have the asylum officer testify

before relying on the interview record.   See Zhen Nan Lin v.

U.S. Dep’t of Justice, 459 F.3d 255, 268 (2d Cir. 2006) (“The

government is not required to comply with . . . the Federal

Rules of Evidence . . . when seeking to have documentary

evidence . . . admitted in a removal proceeding.”); Felzcerek

v. INS, 75 F.3d 112, 116-17 (2d Cir. 1996)(noting rule that

government record prepared in the ordinary course of business

is presumptively reliable and admissible).

    Given the reliability of Ren’s asylum interview record,

substantial evidence supports the agency’s determination that

he was not credible.   He alleged that he was arrested, beaten

and detained for helping his wife escape from a forced

abortion.   Ren’s testimony, application statement, and asylum
                              4
interview were inconsistent as to whether (1) Ren was present

for the alleged encounter with Chinese officials and birth of

his second child in 2013 or at sea working on a container

ship, (2) his second child was born in secret or in a

government hospital, (3) his second child was born in Beijing

or Gaocheng, (4) he registered his second child’s birth in

July or November 2013, and (5) his marital status in his

household registry was accurate.         Ren did not compellingly

explain these contradictions and discrepancies.           See Majidi

v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner

must do more than offer a plausible explanation for . . .

inconsistent statements to secure relief; he must demonstrate

that a reasonable fact-finder would be compelled to credit

his testimony.” (internal quotations omitted)).          Ren contends

that some of these inconsistencies arose from an erroneous

translation of his asylum application, but he did not present

a corrected translation to the agency and does not do so now.

Id.

      Given   these   inconsistencies,    the   agency    reasonably

relied on Ren’s failure to rehabilitate his questionable

testimony with reliable corroboration.          See Biao Yang v.
                                5
Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An applicant’s

failure       to    corroborate         .     .    .     testimony       may    bear    on

credibility, because the absence of corroboration in general

makes an applicant unable to rehabilitate testimony that has

already been called into question.”).                         Ren has waived any

challenge to the weight the agency gave his evidence by not

challenging the findings in his brief.                       See Yueqing Zhang v.

Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).

Even    if    raised,         “[w]e    generally         defer     to    the    agency’s

evaluation         of   the    weight       to    be     afforded    an    applicant’s

documentary evidence.”                Y.C. v. Holder, 741 F.3d 324, 332 (2d

Cir. 2013).         We find no error in the agency’s decision not

to give weight to letters from interested witnesses in China

who were unavailable for cross examination and government

notices that relied on Ren’s credibility for their validity.

See id. (deferring to the agency’s decision to afford little

weight    to       petitioner’s        husband’s          letter    because      it    was

unsworn and from an interested witness); Xiao Ji Chen v. U.S.

Dep’t    of    Justice,        471 F.3d 315,    341-42    (2d    Cir.    2006)

(deferring         to    weight        IJ     gave       evidence       after    finding

petitioner was not credible).
                                              6
    Given the multiple inconsistencies and Ren’s lack of

independently reliable corroboration, the agency’s adverse

credibility     determination      is   supported      by   substantial

evidence.     See      8 U.S.C.    § 1158(b)(1)(B)(iii).           That

determination    was    dispositive     of   asylum,   withholding   of

removal, and CAT relief because all three claims were based

on the same factual predicate.           See Paul v. Gonzales, 444
F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                                  FOR THE COURT:
                                  Catherine O’Hagan Wolfe,
                                  Clerk of Court




                                   7